In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                    No. 13-641V
                                    May 13, 2014

****************************                     UNPUBLISHED
ETTA NEWMAN,               *
                           *                     Special Master Gowen
              Petitioner,  *
                           *                     Proffer; Influenza (Flu) Vaccine;
v.                         *                     Shoulder Injury Related to Vaccination
                           *                     (SIRVA)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

J. Michael Ranson, Ranson Law Offices, Charleston, WV, for petitioner.
Tara Kilfoyle, U.S. Department of Justice, Washington, DC, for respondent.

                          DECISION AWARDING DAMAGES1

        On September 4, 2013, Etta Newman filed a petition for compensation under the
National Vaccine Injury Compensation Program (“the Program”)2 alleging that as a
result of an influenza vaccine administered to her on September 7, 2011, she suffered
pain and loss of function in her right arm and shoulder. Petition at ¶¶ 3, 15, 21. The
previous special master assigned to this case determined that petitioner is entitled to
compensation. Ruling on Entitlement, filed December 3, 2013, at 2.



1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this ruling on the website of the United States
Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986,
42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        On May 12, 2014, respondent filed a Proffer on Award of Compensation
(“Proffer”), attached hereto as Appendix A. In the Proffer, respondent represents that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

       A lump sum payment of $100,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT herewith.3


       IT IS SO ORDERED.

                                                 s/ Thomas L. Gowen
                                                 Thomas L. Gowen
                                                 Special Master




3
   Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
          Case 1:13-vv-00641-UNJ Document 27 Filed 05/12/14 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                 )
ETTA NEWMAN,                                     )
                                                 )
               Petitioner,                       )
                                                 )    No. 13-641V
v.                                               )    Special Master Thomas Gowen
                                                 )    ECF
                                                 )
SECRETARY OF HEALTH AND                          )
HUMAN SERVICES,                                  )
                                                 )
               Respondent.                       )
                                                 )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 3, 2013, respondent filed her Rule 4(c) Report, in which she recommended

that the Court find petitioner entitled to compensation. The Special Master issued a Ruling

Finding Entitlement on December 3, 2013, consistent with the concession made in respondent’s

Rule 4(c) Report. Respondent now proffers that petitioner receive an award of a lump sum of

$100,000.00 in the form of a check payable to petitioner. 1 This amount represents compensation

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.

This proffer does not address final attorneys’ fees and litigation costs. Petitioner is additionally

entitled to reasonable attorneys’ fees and litigation costs, to be determined at a later date upon

petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $100,000.00.




1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
pain and suffering, and the parties reserve the right to move the Court for appropriate relief.
        Case 1:13-vv-00641-UNJ Document 27 Filed 05/12/14 Page 2 of 2




                                   Respectfully submitted,

                                   STUART F. DELERY
                                   Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   GLENN A. MACLEOD
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   s/Tara J. Kilfoyle
                                   TARA J. KILFOYLE
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   Ben Franklin Station, P.O. Box 146
                                   Washington, D.C. 20044-0146
                                   Tel.: (202) 514-9729

DATE: May 12, 2014




                                      2